Case 8:19-cv-02300-JFW-KES Document 74 Filed 03/04/21 Page 1 of 3 Page ID #:778



1    Philip E. Smith (SBN 117710)
     psmith@sehlaw.com
2    Michael W. Ellison (SBN 145832)
     mellison@sehlaw.com
3    SMITH ♦ ELLISON
     A Professional Corporation
4    18881 Von Karman Avenue, Suite 960
     Irvine, California 92612
5    Telephone:      (949) 442-1500
     Facsimile:      (949) 442-1515
6
     Attorneys for Plaintiff
7
     Gregory D. Phillips (USB No. 4645)
8    gdp@prwlawfirm.com
     PHILLIPS, RYTHER & WINCHESTER
9    4001 South 700 East, Suite 500
     Salt Lake City, Utah 84107
10   Telephone:      801-935-4935                          JS-6
     Facsimile:      801-935-4936   NO TE: CH ANG ES MADE BY THE CO U RT
11
     Attorneys for Plaintiff
12   (Admitted pro hac vice)
13                                      UNITED STATES DISTRICT COURT
14              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DISTRICT
15
16   VOLKSWAGEN GROUP OF             )                Case No. 8:19-cv-02300-JFW (KESx)
     AMERICA, INC., a New Jersey     )
17   corporation,                    )
                                     )               ORDER RE STIPULATED FINAL
18              Plaintiff,           )               JUDGMENT AND PERMANENT
                                     )               INJUNCTION
19       v.                          )
                                     )
20   RON Y. HAY, an individual, MIKE )                Hon. John F. Walters, Presiding Judge
     ALLEN BROWN, an individual, and )                Hon. Karen E. Scott, Magistrate Judge
21   MOD BARGAINS, an entity of      )
     unknown origin,                 )
22                                   )
             Defendants.             )
23                                   )
                                     )                Action Filed: November 26, 2019
24     AND RELATED CROSS-CLAIMS )                     Pre-Trial Conference: April 23, 2021
                                     )                Trial Date: May 11, 2021
25
26                  The Court having reviewed the Stipulated Final Judgment and Permanent
27   Injunction, and GOOD CAUSE APPEARING, it is ORDERED that:
28   ///
     emotion final judgment proposed.ord.docx
                                                           Proposed Order Re Stipulated Final Judgment and
                                                                       Permanent Injunction
Case 8:19-cv-02300-JFW-KES Document 74 Filed 03/04/21 Page 2 of 3 Page ID #:779



1                                               PERMANENT INJUNCTION
2                   1.       Emotion and its owners, shareholders, officers, directors, employees,
3    agents, successors, and all persons acting in concert or in participation with any of
4    them are hereby permanently enjoined from:
5                            (a) imitating, copying, or making any unauthorized use of any of
6           the Audi Marks, counterfeits thereof, or any confusingly similar variations
7           thereof on any products, including automotive grilles and automotive badging,
8           other goods, signage, advertisements, business premises, uniforms, services,
9           videos, promotional literature, promotional telecasts, broadcasts, packaging, or
10          within any Internet domain names, or on any websites;
11                           (b) importing, manufacturing, producing, distributing, circulating,
12          selling, offering for sale, advertising, promoting or displaying any product or
13          good, including but not limited to, importing, manufacturing, advertising or
14          selling non-genuine parts and accessories for Audi vehicles, such as, for
15          example, grilles or other aftermarket goods incorporating the Audi Marks;
16                           (c) using any simulation, reproduction, counterfeit, copy or
17          confusingly similar variation of the Audi Marks or trade dress in connection
18          with the promotion, advertisement, display, sale, offering for sale, manufacture,
19          production, circulation or distribution of any service or product including but
20          not limited to advertising non-genuine goods or services using the Audi Marks
21          in a confusing manner;
22                           (d) using any false designation of origin or false description,
23          including without limitation, any letters or symbols constituting the Audi
24          Marks or trade dress, or performing any act, which can, or is likely to lead
25          members of the trade or public to believe that Emotion and/or any service or
26          product manufactured, distributed or sold by Emotion is in any manner
27          associated or connected with Audi, or is sold, manufactured, licensed,
28
     emotion final judgment proposed.ord.docx           2.
                                                               Order Re Stipulated Final Judgment and Permanent
                                                                                   Injunction
Case 8:19-cv-02300-JFW-KES Document 74 Filed 03/04/21 Page 3 of 3 Page ID #:780



1           sponsored, approved or authorized by Audi by using advertising language that
2           is likely to confuse consumers regarding the source of those aftermarket goods;
3           and
4                            (e) instructing, assisting, aiding or abetting any other person or
5           business entity in engaging in or performing any of the activities referred to in
6           subparagraphs (a) through (d) above.
7                   2.       Emotion is further ordered to deliver to Plaintiff and its counsel for
8    destruction all products, labels, tags, signs, prints, packages, videos, and
9    advertisements, if any, in their possession or under their control, bearing or using
10   any or all of the Audi Marks or any confusingly similar variation thereof, and all
11   plates, molds, matrices and other means of making the same, pursuant to 15 U.S.C.
12   § 1118.
13                                 PARTIES’ SETTLEMENT AGREEMENT
14                  Plaintiff and Emotion have entered into a Settlement Agreement for the
15   resolution of the claims asserted in this matter.
16                                              DISMISSAL OF CLAIMS
17                  Based upon the parties’ Stipulation and Settlement, all claims asserted by
18   Plaintiff against defendants Emotion International Inc. dba Emotion Wholesale and
19   Dora Hwei-Chiung Cheng are hereby DISMISSED with prejudice. The Court
20   retains and shall have continuing jurisdiction to enforce the terms of this Final
21   Judgment and Permanent Injunction.
22
23                  IT IS SO ORDERED.
24   Dated: March 4, 2021                                      ___________________________
25                                                             Honorable John F. Walter
                                                               United States District Court Judge
26
27
28
     emotion final judgment proposed.ord.docx          3.
                                                                Order Re Stipulated Final Judgment and Permanent
                                                                                    Injunction
